THREADGILL, Chief Judge.
The former wife appeals a final judgment of dissolution of marriage. We affirm in all respects except one. The former wife contends and the former husband concedes that the trial court erred in failing to address in the final judgment the wife’s visitation rights with the minor children, and which party shall bear the costs of transporting the children for visitation. We therefore remand for the trial court to include its rulings on these issues in the final judgment.
Affirmed in part; reversed in part and remanded.
DANAHY and PATTERSON, JJ., concur.